Case: 15-40459      Document: 00513263835         Page: 1    Date Filed: 11/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                            November 9, 2015
                                    No. 15-40459
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA, ex rel, JOSHUA HARMAN

                                                 Plaintiff - Appellee
v.

TRINITY INDUSTRIES, INCORPORATED; TRINITY HIGHWAY
PRODUCTS, L.L.C.,

                                                 Defendants - Appellees

v.

THE CENTER FOR AUTO SAFETY; THE SAFETY INSTITUTE,
INCORPORATED,

                                                 Movants - Appellants



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 2:12-CV-89


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-40459       Document: 00513263835         Page: 2    Date Filed: 11/09/2015



                                      No. 15-40459
       Appellants The Center for Auto Safety and The Safety Institute, Inc.
appeal the district court’s denial of their second motion to intervene.                  As
explained in our decision affirming the denial of their first motion to
intervene, 1 Appellants seek to intervene for the limited purpose of unsealing
the record. The district court concluded that Appellants’ motion was moot
because it had already granted Relator Joshua Harman’s motion to unseal the
record. Appellants counter that their motion is not moot because the district
court’s order granting this relief was neither final nor unappealable—and has
been appealed by Appellees Trinity Industries, Inc. and Trinity Highway
Products, L.L.C. Assuming without deciding that Appellants are correct, the
district court’s order has since become final and unappealable, as this Court
recently granted Appellees’ motion to voluntary dismiss their interlocutory
appeal of the unsealing order. 2 As a result, Appellants’ second motion to
intervene is now indisputably moot, 3 and we DISMISS this appeal.




       1 See United States ex rel. Harman v. Trinity Indus., Inc., 599 F. App’x 193, 193 (5th
Cir. 2015).
       2 No. 15-40337, Dkt. 83.
       3 Jackson v. Johnson, 217 F.3d 360, 364-65 & n.20 (5th Cir. 2000) (recognizing that a

“case becomes moot on appeal once appellant has received all of the relief requested”).